 Case 2:20-cv-12047-GAD-PTM ECF No. 2 filed 08/07/20         PageID.9    Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

CURTIS RAY ANDERSON,

             Petitioner,                          Case No. 2:20-cv-12047

                v.                         UNITED STATES DISTRICT COURT JUDGE
                                                   GERSHWIN A. DRAIN
O.T. WINN,

         Respondent.
___________________________/

OPINION AND ORDER TRANSFERRING SUCCESSIVE PETITION FOR
WRIT OF HABEAS CORPUS TO UNITED STATES COURT OF APPEALS
                 FOR THE SIXTH CIRCUIT

                                 I.    INTRODUCTION

      Curtis Ray Anderson (“Petitioner”), confined at the Saginaw Correctional

Facility in Freeland, Michigan, filed a petition for writ of habeas corpus. Petitioner

was convicted in 1990 of second-degree murder and possession of a firearm in the

commission of a felony (felony-firearm). Petitioner seeks immediate release from

prison based on the current COVID-19 pandemic and his fear that he might be

infected with the disease. See ECF No. 1, PageID.3.

      The present petition constitutes a second or successive habeas petition within

the meaning of 28 U.S.C. § 2244(b)(3). For the reasons that follow, the case is

transferred to the Court of Appeals so that petitioner may obtain permission to file a

successive petition for writ of habeas corpus.
Case 2:20-cv-12047-GAD-PTM ECF No. 2 filed 08/07/20         PageID.10    Page 2 of 7




                                 II.   BACKGROUND

      Petitioner was convicted of second-degree murder and felony-firearm in 1990

by a jury in the Oakland County Circuit Court. Petitioner was sentenced to life in

prison on the second-degree murder conviction and two years on the felony-firearm

conviction.

      Petitioner filed a petition for writ of habeas corpus, challenging this

conviction. The petition was dismissed as being time-barred under the Antiterrorism

and Effective Death Penalty Act’s (“AEDPA”) one-year statute of limitations

contained in 28 U.S.C. § 2244(b)(3)(A). See Anderson v. Kapture, No. 02-CV-

70751-DT, 2002 WL 35655767 (E.D. Mich. Oct. 3, 2002). The Sixth Circuit

subsequently denied Petitioner permission to file a successive habeas petition. In Re

Anderson, No. 12-2418 (6th Cir. June 3, 2013). Petitioner was thereafter denied

permission to amend his first habeas petition. Anderson v. Kapture, No. 02-CV-

70751-DT, 2019 WL 197334 (E.D. Mich. Jan. 14, 2019).

      In the instant petition, Petitioner seeks to be released from prison on the

sentence that he is serving for second-degree murder and felony-firearm.

Petitioner’s claim is based on the COVID-19 pandemic and his fear that he might

contract the disease.




                                         2
Case 2:20-cv-12047-GAD-PTM ECF No. 2 filed 08/07/20            PageID.11     Page 3 of 7




                                 III.   LAW & ANALYSIS

      Petitioner is requesting immediate release from his conviction. Accordingly,

his action is properly construed as a petition for writ of habeas corpus brought

pursuant to of 28 U.S.C. § 2254. See e.g., Simpson v. Caruso, 355 F. App’x 927,

930 (6th Cir. 2009).

      As an initial matter, Petitioner also seeks to be released from prison pursuant

to 18 U.S.C. § 3143(a). Petitioner is a prisoner who is in custody pursuant to a state

conviction. “The provisions of 18 U.S.C. § 3143(a) are limited by operation of 18

U.S.C. § 3141(b) to federal defendants in federal criminal prosecutions.” Wilcox v.

Morgan, No. 306CV-496-R, 2007 WL 9728462, at *1 (W.D. Ky. Apr. 30, 2007).

Petitioner, as a state prisoner, is unable to avail himself of § 3143(a) to obtain release

from his sentence. Id.

      Where a prisoner’s habeas petition seeks release from prison by claiming that

no set of conditions of confinement would be constitutionally sufficient, the claim is

properly construed as challenging the fact or extent of confinement, which is a

cognizable habeas claim. See Wilson v. Williams, 961 F.3d 829, 838 (6th Cir. 2020)

(citing Adams v. Bradshaw, 644 F.3d 481, 483 (6th Cir. 2011). On the other hand,

claims for conditions of confinement which seek relief in the form of improvement

of prison conditions or a transfer to another facility are not cognizable in a habeas

petition. Id. (citing Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir. 2013)).


                                            3
Case 2:20-cv-12047-GAD-PTM ECF No. 2 filed 08/07/20               PageID.12     Page 4 of 7




       Petitioner’s habeas petition, construed liberally, seeks release from custody

on the ground that he is in danger of contracting the novel coronavirus while

incarcerated and that no set of conditions of confinement could prevent him from

being infected with the virus. The petition thus states a cognizable claim for habeas

relief. Petitioner, however, has already filed a habeas petition challenging his

conviction for second-degree murder and felony-firearm.

       An individual seeking to file a second or successive habeas petition must first

ask the appropriate court of appeals for an order authorizing the district court to

consider the petition. See 28 U.S.C. § 2244(b)(3)(A); Stewart v. Martinez-Villareal,

523 U.S. 637, 641 (1998). When a habeas petitioner files a second or successive

petition for habeas corpus relief in the district court without preauthorization from

the court of appeals, the district court must transfer the document to the court of

appeals. See 28 U.S.C. § 1631 (directing that “[w]henever a civil action is filed in a

court ... and that court finds that there is a want of jurisdiction, the court shall, if it is

in the interest of justice, transfer such action ... to any other such court in which the

action ... could have been brought at the time it was filed”); In re Sims, 111 F.3d 45,

47 (6th Cir.1997) (holding that “when a prisoner has sought § 2244(b)(3) permission

from the district court, or when a second or successive petition for habeas corpus

relief or § 2255 motion is filed in the district court without § 2244(b)(3) authorization




                                              4
Case 2:20-cv-12047-GAD-PTM ECF No. 2 filed 08/07/20          PageID.13    Page 5 of 7




from this court, the district court shall transfer the document to this court pursuant

to 28 U.S.C. § 1631.”).

      As explained above, Petitioner’s challenge to the conditions of his

confinement in order to obtain release on his second-degree murder and felony-

firearm convictions is a successive habeas petition within the meaning of § 2244(b).

This Court is thus without jurisdiction to entertain the habeas petition in the absence

of authorization from the Sixth Circuit to permit petitioner to file this petition. See

In re Sapp, 118 F.3d 460, 463–64 (6th Cir. 1997); see also Figueroa v. Walsh, No.

00-CV-1160 (NGG), 2020 WL 2198124, at *1 (E.D.N.Y. May 6, 2020) (denying

habeas petitioner’s third submission, seeking immediate release due to the COVID-

19 pandemic, as an unauthorized second or successive habeas petition). The Court

takes notice that Petitioner does not seek in his current petition to simply improve

the conditions of confinement, i.e., the health care at the prison or to improve social

distancing or masking requirements. Rather, Petitioner seeks release from custody

on a conviction for which he has already been denied habeas relief. Accordingly,

his current habeas petition is an unauthorized successive habeas petition. In Re Sapp,

118 F.3d at 464.1



1
  To the extent that Petitioner wishes to challenge the conditions of confinement at
the Saginaw Correctional Facility, in order to improve the conditions at the prison
where he is incarcerated, he is free to file a separate civil rights complaint pursuant
to 42 U.S.C. § 1983.
                                          5
Case 2:20-cv-12047-GAD-PTM ECF No. 2 filed 08/07/20         PageID.14    Page 6 of 7




      Finally, the dismissal of petitioner’s 2002 habeas petition based on his failure

to comply with the AEDPA’s one-year statute of limitations is considered an

adjudication on the merits that renders the current petition “second or successive”

for the purpose of § 2244(b), with respect to this judgment. See In re Rains, 659

F.3d 1274, 1275 (10th Cir. 2011); In re Flowers, 595 F.3d 204, 205 (5th Cir. 2009)

(per curiam); McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir. 2009); Murray v.

Greiner, 394 F.3d 78, 81 (2nd Cir. 2005); Altman v. Benik, 337 F.3d 764, 765 (7th

Cir. 2003) (per curiam); cf. In Re Cook, 215 F.3d 606, 607–08 (6th Cir. 2000) (when

petitioner’s first habeas application was dismissed for procedural default arising

from failure to exhaust state remedies where the statute of limitations had run on

those remedies, the dismissal was “on the merits,” and the petitioner’s later habeas

application was “second or successive,” for purposes of § 2244(b)).

      Accordingly, the Clerk of Court is ordered to transfer Petitioner’s present

habeas petition to the United States Court of Appeals for the Sixth Circuit pursuant

to Sims and 28 U.S.C. § 1631. See Galka v. Caruso, 599 F. Supp. 2d 854, 857 (E.D.

Mich. 2009).

                                     IV.       ORDER

      IT IS ORDERED that the Clerk shall transfer the petition (ECF No. 1) to the

United States Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C. § 1631.

      SO ORDERED.


                                           6
Case 2:20-cv-12047-GAD-PTM ECF No. 2 filed 08/07/20   PageID.15    Page 7 of 7




Dated: August 7, 2020
                                               /s/Gershwin A. Drain
                                               GERSHWIN A. DRAIN
                                               United States District Judge


                        CERTIFICATE OF SERVICE

 A Copy of this Order was served on Curtis Ray Anderson, No. 208843, Saginaw
     Correctional Facility, 9625 Pierce Road, Freeland, Michigan 48623 on
               August 7, 2020, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                   Deputy Clerk




                                      7
